Citation Nr: 1300578	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, which denied entitlement to an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1.

For reasons expressed in more detail below, the Board has included as an issue on appeal a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a left knee disorder, secondary to post-operative residuals of herniated nucleus pulpous at L5-S1, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is necessary before the claims on appeal can be properly adjudicated.  Initially, the RO/AMC must adjudicate the referred claim of service connection for a left knee disability, secondary to post-operative residuals of herniated nucleus pulpous at L5-S1 as that claim, if granted, may have an impact on the Veteran's claim of entitlement to benefits based on individual unemployability. 

Regarding the claim for an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1, while the Veteran was afforded a VA examination in conjunction with this claim in September 2008, statements received from him and his representative suggest that his lumbar disability may have worsened since that examination.  Additionally, the September 2008 VA examination is now more than four years old.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Given this evidence, a current VA examination is necessary to ascertain the current severity of the Veteran's lumbar disability. 

Review of the record also shows that there are private treatment records that have not been requested or obtained from Dr. H, a fee based non VA pain management physician, dating from August 2008 to August or September 2009.  While an August 2008 new patient evaluation from Dr. H is of record, the third page of that treatment note is not associated with the claims file.  In an August 2009 statement, the Veteran suggested that one or more physicians who have treated his lumbar disability had recommended that he "take it easy."  As these records may contain information pertinent to the formula for rating an intervertebral disc syndrome based on incapacitating episodes, these records must be obtained on remand.

Ongoing VA treatment records should also be obtained from the Memphis VA Medical Center and the Tennessee Valley Health Care System - Alvin C. York (Murfreesboro) Campus, dating since January 2010.  

Furthermore, while the Veteran stated at his September 2008 VA examination that he had not worked since 2006 when he retired due to age, statements received in August 2009 allege that the appellant was forced to retire due to symptoms of his service-connected lumbar disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim for an increased rating.  Id. at 453.  In light of Rice, the Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and further development is in order.

Finally, given the conflicting lay evidence of record pertaining to the severity of the Veteran's service-connected lumbar disability and whether such was the cause of his retirement in 2006, the appellant should be asked to provide any documents such as work evaluations and leave statements from his former employer that tend to support his claim that his service-connected lumbar disability interfered with his work performance and ultimately resulted in his claimed unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all outstanding pertinent VA treatment records dated since January 2010, including any records from the Nashville VA Medical Center and the Tennessee Valley Health Care System - Alvin C. York (Murfreesboro) Campus.  All records and/or responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he provide authorization forms necessary to allow VA to obtain all private treatment records from Dr. H, a non VA fee based pain management physician located in Smyrna, Tennessee, as alluded to in an October 2009 VA treatment note, and any other private treatment he has received since June 2007 related to his claims.  Thereafter, the RO/AMC should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159 must be achieved.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC must FIRST adjudicate the claim of entitlement to service connection for a left knee disability, secondary to post-operative residuals of herniated nucleus pulpous at L5-S1.  Appropriate notice and development to adjudicate this issue must be undertaken.

4.  The RO/AMC should request that the Veteran provide any documents such as work evaluations and leave statements from any former employer that tends to support his assertion that post-operative residuals of a herniated nucleus pulpous at L5-S1 interfered with his occupational performance.  The appellant is invited to present any evidence, particularly medical evidence, which tends to show that he is unable to work solely due to post-operative residuals of herniated nucleus pulpous at L5-S1. 

5.  Thereafter, the Veteran should be afforded VA neurological and orthopedic examinations to assess the current severity of his post-operative residuals of herniated nucleus pulpous at L5-S1, to include any associated neurological manifestations.  The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  

In accordance with the latest worksheets for rating spinal disabilities and lower extremity radiculopathy, the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any post-operative residuals of herniated nucleus pulpous at L5-S1.  If lower extremity radiculopathy is diagnosed, the examiner must opine whether it is at least as likely as not that the disorder is due to or aggravated by post-operative residuals of herniated nucleus pulpous at L5-S1.

Regarding employability, the examiners must address the impact that post-operative residuals of herniated nucleus pulpous at L5-S1, any lower extremity radiculopathy found to be due to those residuals, and if service connected after the date of this remand, a left knee disorder, has on his ability to obtain and retain substantially gainful employment.  Any pathology found due to disorders other than these must be differentiated.  If symptoms of different disorders cannot disassociated the examining physician must explain why.  Thereafter, the examiners must state whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's service-connected disabilities, either alone, together or in some combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.  If the appellant is found unemployable due to service connected disability, the date on which the Veteran's unemployability began should be addressed.  The Board notes that as of the date of this remand, the Veteran's only service connected disorder is post-operative residuals of herniated nucleus pulpous at L5-S1.  

The examiners should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiners should state the reasons why.

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

7.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners document their consideration of Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

8.  After the completion of any action deemed appropriate in addition to that requested above, the RO/AMC must readjudicate the claim of entitlement to an increased rating for post-operative residuals of herniated nucleus pulpous at L5-S1 in excess of 40 percent.  In so doing, the RO must consider whether separate ratings are in order for any radicular pain caused by post-operative residuals of a herniated nucleus pulpous at L5-S1, and adjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, to include entitlement to an extraschedular evaluation under 38 C.F.R. § 4.16(b).  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  The Board notes that under the Rice decision the Veteran has already perfected an appeal to any denial of individual unemployability.  Should service connection be denied for a left knee disorder the appellant must perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



